Citation Nr: 0815109	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  07-01 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from February 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating determination of 
the Pittsburgh, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO).  

In August 2007, the veteran appeared at a hearing at the RO 
before the undersigned Law Judge.  

This matter is remanded to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

At his August 2007 hearing, the veteran testified that he had 
received treatment for his service-connected disabilities at 
the Erie VA Medical Center (VAMC) in the last several months.  
The most recent VA treatment records in the claims folder 
cover the time period through January 2007.  VA is deemed to 
have constructive knowledge of documents which are generated 
by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 
611,612-13 (1992); see also 38 U.S.C.A. § 5103A (West 2002).  
If those documents predate a Board decision on appeal, are 
within VA's control, and could reasonably be expected to be 
part of the record, then "such documents are, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record."  Id., at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

The veteran further testified that he had recently been 
awarded Social Security disability benefits.  VA has an 
obligation to obtain copies of all Social Security decisions 
and the records underlying those decisions.  Tetro v. Gober, 
14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 
Vet. App. 363, 372 (1992).  These records have not been 
associated with the claims folder.

The Court has also held that in the case of a claim for total 
rating based on individual unemployability, the duty to 
assist requires that VA obtain an examination which includes 
an opinion on what effect the veteran's service-connected 
disabilities have on his ability to work.  38 U.S.C. 
§ 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  
Such an opinion has not been requested.  The Board further 
notes that the veteran has testified that part of the reason 
that he was found unemployable by SSA was that he was 
suffering blackouts.  He noted that he had been told that his 
blackouts were possibly related to either his psychiatric 
disorder or to his service-connected diabetes and/or its 
resultant neurological impairment.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
folder copies of all treatment records of 
the veteran from the Erie VAMC from 2007 
to the present.  

2.  Contact SSA and obtain copies of all 
decisions pertinent to the veteran's 
claim for SSA benefits, as well as the 
medical records relied on concerning that 
claim. 

3.  Schedule the veteran for VA 
examination(s) to determine the impact of 
his service-connected disabilities on his 
ability to maintain gainful employment.  
The claims folder must be made available 
and be reviewed by the examiner(s).  The 
examiners are requested to answer the 
following questions: Is it at least as 
likely as not (50 percent probability or 
greater) that the veteran's service-
connected disabilities preclude 
employment consistent with his education 
and occupational experience?  The veteran 
has testified that he stopped his former 
employment as a truck and van driver 
after losing his license due to black 
outs; is it as likely as not that black 
outs are associated with any service 
connected disease or disability? The 
examiners should provide a rationale for 
their opinions.

4.  If the claim on appeal is not fully 
granted, issue a supplemental statement 
of the case, before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

